Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 12/15/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.  Claims 1-15, 31 and 33-35 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a) 
Issue: The applicant argues with respect to independent claims 1 and 33 that the amended limitations overcome current set of references.
Examiner respectfully disagrees.  See Examiner’s response in the respective rejection section below. It is to be noted that the Examiner’s rejection is based upon her broadest reasonable interpretation of the claim limitations as explained in the 112 rejection section below.  Applicant is suggested to clarify the claim language in order to move the prosecution forward.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
a) Claim 33, the last limitation recites, “wherein in the case the processor automatically performs the download, based on the retrieval conditioned on the predefined trigger event, a storage of the motor vehicle receives the update data for the embedded software of the motor vehicle, wherein said storage device includes the update data during transport in a last part of a supply chain only, wherein the storage device does not include the update data during transport in an initial part of the supply chain”  
First of all, it is unclear what is the scope of “during transport in a last part of a supply chain” and “during transport in an initial part of a supply chain”, because it is unknown what is being transported.  For the sake of the examination, Examiner assumes any periods.
Secondly, it is unclear regarding the relationship between “in the case the processor automatically performs the download” and “during transport in a last part of a supply chain” and “during transport in a last part of a supply chain”.  Since the storage of the motor vehicle receives the update data in the case the processor automatically performs the download, but the subsequent limitations indicates that the store of the motor vehicle does not include the update data during a specific period, it is unclear how the subsequent limitations further limits, e.g., whether the storage device is to discard the received update data during the specific period, or other possibilities.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes that the claimed limitation reads “wherein in the case the processor automatically performs the download, based on the retrieval conditioned on the predefined trigger event, a storage of the motor vehicle receives the update data for the embedded software of the motor vehicle, wherein said storage device includes the update data during a period”.  
Claims34-35 are similarly rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-9, 11-15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ALRABADY et al (US 20090291637, hereafter ALRABADY) in view of Alrabady et al (US 2010/0178872, hereafter Alrabady’872).

a wireless interface to communicate with a remote secure network resource ([0006], first sentence); and 
a memory to store one or more values to specify a predefined trigger event for coupling the motor vehicle in the unattended power state to the remote secure network resource ([0032]-[0034], “When a vehicle first encounters a wireless access point, however, neither the vehicle nor the access point is likely to already have the other's public key, among other pieces of identifying information. Accordingly, it is advantageous to establish a method of key and information exchange that enables each wireless network participant to securely communicate with the other.  One method of exchanging public key and identifying information can be manual entry into each wireless device of the other's information, or a shared secure string of numbers or letters used to facilitate secure exchange… Some devices can use the Wireless Protected Setup (WPS) standard to initiate contact and exchange information prior to participation in a secure wireless network”.  Here, “a vehicle first encounters a wireless point“ is such a pre-defined trigger event, and wherein such event data is equivalent to the claimed one or more values, since the claimed limitation does not require that the value be numerical). 
a processor configured to:
identify a resource to be monitored (see citation above, the location indicator of the vehicle);
determine whether an occurrence of a predefined trigger event has occurred (see citation above);
in the case that the predefined trigger event has occurred, automatically retrieve second data suitable for coupling the in-vehicle electronic device to the remote secure network obtained prior to any initial communication with the remote secure network resource using the wireless interface ([0032]-[0034], exchange information prior to participation in a secure wireless network);
in the case that the predefined trigger event has not occurred, do not retrieve the second data (see citation above, wherein the retrieving of identification information is only disclosed to happen when the vehicle approaches the access point without disclosing otherwise);
in the case that the predetermined trigger event has occurred, establish a communication channel to the remote secure network resource via the wireless interface using the second data (see [0032]-[0034]); and
in the case that the predetermined trigger event has occurred, automatically download third data over the communication channel to the motor vehicle in the unattended power state (see citation above and [0007], “performing a wireless network security protocol session from the vehicle in response to a wireless network security protocol response signal from the wireless 
However, ALRABADY does not expressly disclose that the determining whether an occurrence of a predefined trigger event has occurred is by checking first data obtained responsive to monitoring the identified resource against the one or more values.  Alrabady’872 discloses the recognizing an occurrence of a predefined trigger event is by checking first data obtained responsive to monitoring the identified resource against the one or more values ([0015]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY with Alrabady’872.  The suggestion/motivation of the combination would have been to detect when the vehicle is approaching the wireless access point (Alrabady’872, [0015]).
As to claim 2, ALRABADY-Alrabady’972 discloses the in-vehicle electronic device of claim 1, wherein the first data comprises content of a signal received over a communication channel established independently of the remote secure network resource (Alrabady’872, see citation in rejection to claim 1 and [0024], GPS signal).
As to claim 3, ALRABADY discloses the in-vehicle electronic device of claim 2, wherein the communication channel established independently of the remote secure network resource comprises a first communication channel and the communication channel established to the remote secure network resource comprises a second communication channel (see citation in rejection to claim 1 and 2, GPS communication channel and wireless AP communication channel);
wherein one of the first and second communication channels is established using a first receiver of the wireless interface or a transmitter that corresponds to the first receiver and the other of the first and second communication channels is established using a second different receiver of the wireless 
As to claim 4, ALRABADY discloses the in-vehicle electronic device of claim 3, wherein the first receiver includes a receiver of a Wi-Fi transceiver (see 112 rejection and Examiner’s interpretation above.   See figure 3, WPS signal; abstract “onboard wireless communication device for the vehicle, adapted to accept a Wi-Fi Protected Setup (WPS) session outcome in response to receiving the wireless network security protocol confirmation signal”) and the second receiver includes a receiver of at least one of a cellular transceiver or a short range wireless transceiver (figure 3, “portable wireless device”; [0056], “such as a key fob” indicating a short range wireless transceiver).
As to claim 5, ALRABADY discloses the in-vehicle electronic device of claim 3, wherein the second data comprises connection information to establish a connection over which the communication channel extends (See citation in rejection to claim 1, wherein the key and identification information are connection information to establish the connection.  See also [0032]-[0033]).
As to claim 6, ALRABADY discloses the claimed invention substantially as discussed in claim 4, including that the connection information comprises a security type value ([0032]-[0033], public key), but does not expressly disclose the connection information also comprises a service set identifier (SSID).  Alrabady’872 discloses a concept for connection information to comprise a service set identifier (SSID) ([0015], SSID) and a security type value ([0002], the MAC address can be considered a security type value).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY with Alrabady’872.  The suggestion/motivation of the combination would have been to send probe securely (Alrabady’872, [0002]).

As to claim 8, ALRABADY-Alrabady’972 discloses the in-vehicle electronic device of claim 1, wherein the first data comprises information indicative of the motor vehicle having moved to within a predefined proximity of a reference (see citation in rejection to claim 1, Alrabady’972, the house is a residence).
As to claim 9, ALRABADY-Alrabady’972 discloses the in-vehicle electronic device of claim 3, wherein the reference comprises a geofence (see citation in rejection to claim 1, Alrabady’972, the radius indicates a geofence.  See also figure 1, the circle indicates a geofence).
As to claim 11, ALRABADY discloses the in-vehicle electronic device of claim 1, wherein the second data comprises connection data resident in an electronic memory of the motor vehicle prior to the occurrence of the predefined event (see citation in rejection to claim 1, [0032]-[0033], the manually entered identification information).
As to claim 12, ALRABADY discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose wherein the third data comprises update date to be downloaded to the motor vehicle.  Alrabady’872 discloses a concept of downloading update data to a motor vehicle ([0031]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY with Alrabady’872.  The suggestion/motivation of the combination would have been to update data (Alrabady’872, [0031]).
As to claim 13, ALRABADY discloses the in-vehicle electronic device of claim 1, wherein the secure network resource comprises a secure Wi-Fi access point (figure 3, wireless access point).

As to claim 15, ALRABADY discloses the in-vehicle electronic device of claim 1, wherein the identified resource is of a device corresponding to a geofence or other remote device separate from the motor vehicle (figure 3, portable wireless device).
As to claim 31, ALRABADY discloses the in-vehicle electronic device of claim 1, and wherein automatically retrieve the second data in the case that the predefined trigger event has occurred further comprises: : obtain at least part of the second data from embedded values in a storage of the motor vehicle ([0032]-[0033], the storage storing the manually entered identification information in the wireless device when located inside vehicle for connecting the vehicle to the AP can be considered storage of the motor vehicle, lacking requirement limiting the storage of motor vehicle to be physically integrated into the vehicle).
10.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over ALRABADY-Alrabady’872 as applied to claim 1 above, and further in view of Polehn et al (US 10039097).
As to claim 10, ALRABADY-Alrabady’872 discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose the predetermined trigger event comprises a scheduled time.  Polehn discloses a concept for a predetermined trigger event to comprise a scheduled time (claim 8).  
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY-Alrabady’872 with Polehn.  The suggestion/motivation of the combination would have been to transmitting signal to user equipment at scheduled time (Polehn, claim 8).
s 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over ALRABADY-Alrabady’872, as applied to claim 1 above, and further in view of Bromley et al (US 2004/0167689).
As to claim 33, Alrabady-Alrabady’872 discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose that 
the download is for downloading an update for embedded software of the motor vehicle or that a storage of the motor vehicle receives the update data for the embedded software of the motor vehicle, wherein said storage device includes the update data during a period (see 112 rejection and Examiner’s interpretation above regarding the last limitation).
Bromley discloses concepts of downloading an update for embedded software of a motor vehicle ([0044], “firmware downloads”) and the motor vehicle has stored thereon different motor vehicle software during transport in a last part of a supply chain than motor vehicle software stored on the motor vehicle during transport in an initial part of the supply chain ([0044], the vehicle dealer’s downloading firmware indicates a different software at the dealer’s stage of the supply chain than software in an initial supply chain, wherein the dealer ‘s stage of supply chain can be considered during transport in a last part of a supply chain.  See also [0037], “vehicle distributors, vehicle dealers, original equipment manufacturers…”) and that a storage of the motor vehicle receives the update data for the embedded software of the motor vehicle, wherein said storage device includes the update data during a period (see citation above, wherein a storage of the motor vehicle receiving the downloaded update data and includes during a period is implied).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY-Alrabady’872 with Bromley.  The suggestion/motivation of the combination would have been to allow dealers and/or distributors to reprogram vehicles (Bromley, [0037]).

Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY-Alrabady’872 with Bromley.  The suggestion/motivation of the combination would have been to allow dealers and/or distributors to monitor unauthorized changes (Bromley, [0015]).
As to claim 35, Alrabady-Alrabady’872 discloses the claimed invention substantially as discussed in claim 33, but does not expressly disclose that the predefined trigger event comprises an end of a duration of time inclusive of at least some time in which the motor vehicle is transported along a supply chain.  Bromley discloses a concept of the predefined trigger event to reprograming vehicles ([0093, “reprogramming commands to be sent to specific vehicles 128 and parameter readings to be read from specific vehicles 128 can be scheduled by the TFL system 100”) comprises an end of a duration of time inclusive of at least some time in which a motor vehicle is transported along a supply chain ([0037], when the reprogramming is done by a distributor then the end time is still within a transport time along a supply chain).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine ALRABADY-Alrabady’872 with Bromley.  The suggestion/motivation of the combination would have been to schedule reprogramming events (Bromley, [0093]).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449